DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 06/09/2020. Claims 1, 12, 14, 27, 28 have been amended. No new claims have been added. 21-23 have been cancelled. Therefore, claims 1-20 and 24-29 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11-13, 15, 16, 20, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owen (U.S. PG Pub 20080208273 in view of Halperin (U.S. PG Pub 20020165471)
In regard to Claim 1, Owen discloses a medical assistance device comprising: electrodes to provide an ECG signal of the patient (Fig. 2, element 16; Paragraph [0013]); at least one motion sensor configured to measure an intrinsic myocardial wall movement of the patient (Paragraph [0123] discloses pulse detection using phonocardiogram signals, but the detection may also use different signals such as from the accelerometers, i.e. motion sensors, which are analyzed for features indicative of a cardiac pulse as disclosed in Paragraph [0125]. Detecting pulse is measuring an intrinsic myocardial wall movement because a pulse is indicative of the ; and one or more processors configured for during the CPR treatment being administered to the patient, receiving an input from the at least one motion sensor (Paragraph [0076] discloses the processing circuit that evaluates sensor data; Paragraph [0177] and Fig. 17 discloses the processor performing analysis, i.e. detecting pulse, while performing cycles of CPR); processing the input from the at least one motion sensor and the ECG signal (Paragraph [0122] discloses analyzing ECG data and PCG data together. This along with the teachings in Paragraphs [0123]-[0125] above teaches analyzing ECG data and motion sensor data together because both PCG data and accelerometer data are indicative of pulse), to determine whether the intrinsic myocardial wall movement is indicative of a perfusion movement of patient's heart during the CPR treatment (Paragraph [0122] discloses detecting a QRS complex in the ECG data in time relation to the occurrence of a heart sound may serve to confirm the detection of the heart sound. The heart sound is, again, is indicative of perfusion movement and Paragraphs [0124-125] may be replaced accelerometers to indicate the same physiological event. Further, Fig. 17 shows a decision tree during CPR treatment, wherein “CPR treatment” is interpreted as cyclical application of both chest compressions and rescue breathing. Step 362 detects the pulse which is a determination of a perfusion movement, proceeding to either chest compressions 372 or recusing breathing 376 and then looping around back to the beginning of decision tree at analysis block 354) and in response to determining that the intrinsic myocardial wall movement is indicative of the perfusion movement of the patient’s heart during CPR treatment (Paragraph [0175] discloses detection of pulse block 362 in Fig. 17 may use one of , providing by a user interface of the system, an indication (Paragraph [0077] discloses a display of instructions, alarms, etc.) to pause the chest compressions of CPR treatment based on the determination (Fig. 17—if there is a determination of the pulse/perfusion movement at block 362 (e.g. yes) then the decision tree may branch to rescuing breathing step 374 which would require pausing chest compressions).
Owen does not disclose one or more processors configured for during administration, to the patient, of chest compressions of the CPR treatment, receiving an input from the at least one motion sensor, as the motion sensor is moving with a chest wall which it is coupled. 
However, Halperin does teach for during administration, to the patient, of chest compressions of the CPR treatment, receiving an input from the at least one motion sensor, as the motion sensor is moving with a chest wall which it is coupled (Paragraph [0049] discloses receiving input from acceleration signals during chest compressions. The compressions are being performed on the chest and the accelerometer is coupled to the chest as disclosed in Paragraph [0038] and Fig. 6, thus the motion is sensor is moving with the chest. This allows CPR induced artifacts to be removed by the process disclosed in Paragraph [0082] while continuously monitoring heart activity [Paragraph 0013]).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the medical assistance device disclosed by Owen with the mode of continuously measuring acceleration as taught by Halperin in order to continuously monitor heart activity (Halperin discloses in Paragraph [0013] it is vital for individuals administering CPR be continuously aware of heart activity) while removing CPR Halperin, Paragraph [0082] discloses this process. Owen, Paragraph [0174], discloses the necessity of pausing the CPR during step 354 because of the deficiency of the device to accumulate movement induced artifacts in measuring heart activity. This deficiency is solved by the teaching of Halperin which provides the benefit of continuous CPR without interfering with the processing disclosed by Owen).
It directly follows that the limitations towards “processing” and “in response to determining” whether the intrinsic myocardial wall movement is indicative of a perfusion of the patient’s heart occurring even while during chest compressions because the teachings of Halperin cure the deficiency of Owen which required compressions to stop at step 354 in Fig. 17 to avoid data contamination. In other words, it follows that the references combine such that “an intrinsic myocardial wall movement of the patient” reads as “an intrinsic myocardial wall movement of the patient during chest compression” because the teaching from Halperin solves the deficiency identified within Owen of when the processes are configured to occur.
In regard to Claim 2, Owen as modified by Halperin discloses a medical assistance device of claim 1, comprising: wherein the motion sensor comprises a velocity sensor (Paragraph [0125] discloses utilizing an accelerometer to detect heart movements. Accelerometers measure acceleration which is a measurement of velocity per unit time).
In regard to Claim 3, Owen as modified by Halperin discloses a medical assistance device of claim 1, comprising: wherein the motion sensor comprises an accelerometer (Paragraph [0125] discloses utilizing an accelerometer to detect heart movements).
In regard to Claim 11, Owen as modified by Halperin discloses a medical assistance device of claim 1, comprising: wherein the indication is indicating to stop chest compressions .
In regard to Claim 12, Owen as modified by Halperin discloses a medical assistance device of claim 1, comprising: wherein the indication is indicating the perfusion movement during the CPR treatment (Fig. 16 reports a step which reports to the user “Pulse Detected…Monitoring Patient”. Likewise, Paragraph [0165] discloses indicating feedback if a pulse (indicative of perfusion movement) is detected in order to start rescue breathing).
In regard to Claim 13, Owen as modified by Halperin discloses a medical assistance device of claim 1, comprising: wherein the perfusion movement comprises one or both of residual left heart movement or residual right heart movement (Fig. 2 depicts sensors 16 on either side of the patient’s heart and thus would be reasonably expected to detect either one or both a left and right heart movement).
In regard to Claim 15, Owen as modified by Halperin discloses a medical assistance device of claim 1, comprising: a defibrillator configured to provide electrotherapy (Paragraph [0016], lines 1-8 disclose a defibrillator).
In regard to Claim 16, Owen as modified by Halperin discloses a medical assistance device of claim 1, comprising: wherein the determining, based on processing, further comprises determining a degree of electromechanical dissociation between the input from the at least one sensor and the ECG signal (Paragraph [0018] discloses using ECG to analyze for pulseless electrical activity (PEA; e.g. electromechanical dissociation), Paragraph [0086], lines 15-19 disclose using a combination of sensors to determine the presence of pulse. Paragraph .
In regard to Claim 20, Owen as modified by Halperin discloses a medical assistance device of claim 1, comprising: wherein the indication comprises a first indication to stop chest compressions at a first time, and a second indication to continue chest compressions at a second time (Fig. 17; discloses a first indication - ‘during rescue breathing or monitoring, assess whether CPR is being administered; if so, prompt for cessation of CPR’, a second indication to continue compressions is shown in decision block 372).
In regard to Claim 24, Owen as modified by Halperin discloses a medical assistance device of claim 1, comprising: wherein the intrinsic myocardial wall movement of the patient is detected during a period when CPR chest compressions are not being delivered (Halperin modified the device of Owen to continuously monitor heart activity, thus during steps such as rescue breathing 376 or defibrillation 366, the chest compressions are not taking place because a different operation is taking place, but heart activity is still being monitored).
In regard to Claim 25, Owen as modified by Halperin discloses a medical assistance device of claim 1, comprising: wherein the indication comprises at least one of stopping chest compressions and synchronizing chest compression to cardiac systole (Fig. 17; discloses ‘during rescue breathing or monitoring, assess whether CPR is being administered; if so, prompt for cessation of CPR’).
In regard to Claim 27, Owen as modified by Halperin discloses a medical assistance device of claim 25, wherein the chest compressions comprise manual chest compressions and the indication of CPR treatment is indicated to a rescuer by a prompt (Paragraph [0031] .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Owen (U.S. PG Pub 20080208273) in view of Halperin (U.S. PG Pub 20020165471), as applied in claim 5 above, and in further view of Milesi et. al (“Measurement of Local Chest Wall Displacement by a Custom Self-Mixing Laser Interferometer” hereinafter referred to as Milesi).
In regard to Claim 4, Owen as modified by Halperin discloses a medical assistance device of claim 1, but does not disclose wherein the at least one motion sensor comprises at least one of a laser interferometer and an elastic band configured to measure chest wall motion.
However, Milesi teaches a system for detecting chest movements wherein the at least one motion sensor comprises at least one of a laser interferometer and an elastic band configured to measure chest wall motion (Abstract discloses a laser interferometer to measure vibrations on the human skin).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to been obvious to exchange the at least one sensor of the medical assistance device disclosed by Owen as modified by Halperin with the laser interferometer taught by Milesi in order to provide a less invasive means of measuring chest wall motion compared to additional sensors being placed on a patient (Milesi; “Introduction” discloses laser interferometry is minimally invasive).
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Owen (U.S. PG Pub 20080208273) in view of Halperin (U.S. PG Pub 20020165471), as applied to claim 1 above, and in further view of Marcovecchio.
In regard to Claim 5, Owen as modified by Halperin discloses a medical assistance device of claim 1, but does not disclose further comprising: wherein processing the input from the at least one motion sensor and the ECG signal comprises performing a correlation between the ECG signal and the intrinsic myocardial wall movement.
However, Marcovecchio does teach a resuscitation device wherein processing comprises performing a correlation between the ECG signal and the intrinsic myocardial wall movement (Col. 8, lines 15-20 teaches using cross correlation to determine the correlation between ECG and pulse).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the medical assistance device disclosed by Owen as modified by Halperin with the teaching of cross-correlating ECG signals and heart movement in order to quantify the likelihood of a pulse (Marcovecchio; Col. 8, lines 15-20 discloses this cross-correlation as a quantifiable way to confirm the presence of a pulse by calculating the coincidence between the mechanical pulse data and the electrical ECG data. Marcovecchio, Col. 8, lines 53-55 teaches signal similarities support the existence of a pulse).
In regard to Claim 6, Owen as modified by Halperin and Marcovecchio discloses a medical assistance device of claim 5, but does not expressly disclose wherein performing the correlation comprises determining a peak correlation coefficient between the ECG signal and the intrinsic myocardial wall movement.
However, Laciar teaches the analysis of ECG signals comprising determining a peak correlation coefficient (Fig. 1c shows the graphical representation of the correlation function with the correlation coefficient graphed on the y axis. The peak coefficient value is shown in the . Laciar published in IEEE Transactions on Biomedical Engineering, 2003 (hereinafter referred to as Laciar) provides evidence that the cross correlation disclosed by Owen as modified by Marcovecchio inherently yields a peak correlation coefficient by which to determine the degree of correlation between the signals. 
In regard to Claim 7, Owen as modified by Halperin and Marcovecchio discloses a medical assistance device of claim 6, but does not explicitly disclose wherein processing comprises comparing the peak correlation coefficient to a threshold that is between approximately 0.1 and 0.5.
However, Laciar provides further evidence that a value between 0.5 and 1 would indicate highly correlated signals (Fig. 1c “the vertical dashed line corresponds to the position of the best alignment”; the peak of the signal falls between 0.5 and 1.0 as indicated by the y axis). Further, a person ordinarily skilled in the art would find it routine to optimize the threshold against which the correlation coefficient is compared to determine a satisfactory correlation between the two signals, thus selecting a sensitivity for pulse detection. Therefore, utilizing a threshold under at least 0.5 would indicate a relatively weaker correlation. It has been found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II (A).
In regard to Claim 8, Owen as modified by Halperin and Marcovecchio discloses a medical assistance device of claim 7, but does not explicitly disclose comprising: wherein determining whether the intrinsic myocardial wall movement is indicative of the perfusion movement corresponds to the peak correlation coefficient exceeding the threshold.
Laciar provides evidence that a value between 0.5 and 1 would indicate highly correlated signals (Fig. 1c “the vertical dashed line corresponds to the position of the best alignment”; the peak of the signal falls between 0.5 and 1.0). Marcovecchio discloses using a cross correlation function (Col. 8, lines 15-20 teaches using cross correlation to determine the correlation between ECG and pulse). The cross correlation Marcovecchio discloses inherently yields a peak correlation coefficient as evidenced by Laciar above. Therefore, Marcovecchio discloses the correlation coefficient exceeding a threshold would be indicative of a perfusion movement (Col. 8, lines 53-55 discloses signal similarities support the existence of a pulse, a pulse being indicative of perfusion).
In regard to Claim 9, Owen as modified by Halperin and Marcovecchio discloses a medical assistance device of claim 5, but does not explicitly disclose wherein performing the correlation comprises determining a shape of a correlation function between the ECG signal and the intrinsic myocardial wall movement.
However, Laciar teaches the analysis of ECG signals comprising determining a shape of a correlation function (Fig. 1c shows the graphical representation of the correlation function). Laciar provides evidence that the cross correlation disclosed by Owen as modified by Marcovecchio inherently yields a correlation function with a shape when graphed by which to determine the degree of correlation between the signals. 
In regard to Claim 10, Owen as modified by Halperin and Marcovecchio discloses a medical assistance device of claim 9, but does not explicitly disclose comprising: wherein determining whether the intrinsic myocardial wall movement is indicative of the perfusion movement is indicated by the shape being triangular.
Laciar provides evidence that a triangular shape of the correlation function would indicate highly correlated signals (Fig. 1c “the vertical dashed line corresponds to the position of the best alignment”; the peak of the signal is in the center of the triangle). Marcovecchio discloses using a cross correlation function (Col. 8, lines 15-20 teaches using cross correlation to determine the correlation between ECG and pulse). The cross correlation Marcovecchio discloses inherently yields a triangular shape when graphed (in a case of correlated signals as seen in Laciar Fig. 1). Therefore, Marcovecchio discloses the correlation function being triangularly shaped would be indicative of a perfusion movement (Col. 8, lines 53-55 discloses signal similarities support the existence of a pulse, a pulse being indicative of perfusion).
Claims 14, 17-19, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Owen (U.S. PG Pub 20080208273) in view of Halperin (U.S. PG Pub 20020165471), as applied to claim 1 (with respect to claim 14), claim 16 (with respect to claims 17-19) and claim 25 (with respect to claims 28 and 29), in view of Paradis (U.S. PG Pub 20120016179).
In regard to Claim 14, Owen as modified by Halperin discloses a medical assistance device of claim 1, but does not disclose comprising: at least one of a mechanical compression device, an inflatable vest, a nerve stimulator, and a suction based compression-decompression device to administer the CPR treatment.
However, Paradis does teach a CPR device comprising: at least one of a mechanical compression device, an inflatable vest, a nerve stimulator, and a suction based compression-decompression device to administer the CPR treatment 
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the medical assistance device disclosed by Owen as modified by Halperin with the mechanical compression device taught by Paradis in order to use feedback loops to determine which therapy patterns are most effective (Paradis; Paragraphs [0013] and [0085]. Both Paradis and Owen use physiological data to drive their therapy decision making processes, however the human operator as disclosed by Owen is incapable of this direct feedback loop).
In regard to Claim 17, Owen as modified by Halperin discloses a medical assistance device of claim 16, but does not disclose comprising: wherein the degree of electromechanical dissociation is determined based on a magnitude of the intrinsic myocardial wall movement.
However, Paradis does teach a CPR device wherein the degree of electromechanical dissociation is determined based on a magnitude of the intrinsic myocardial wall movement (Paragraph [0056] teaches the different degrees of electromechanical dissociation (i.e. PEA); Paragraph [0062] teaches residual cardiac mechanical activity, “residual activity” being interpreted as a smaller magnitude of movement when compared to normal activity, may be sensed if the patient has pseudo-EMD which is interpreted as a degree of electromechanical dissociation. Paragraph [0063] discloses logic circuits determines these conditions based on sensors).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the medical assistance device of Owen as modified by Halperin with the teaching of determining electromechanical dissociation taught by Paradis in order to improve hemodynamics and long-term survival by adjusting compression Paradis; Paragraph [0062]).
owhjej In regard to Claim 18, Owen as modified by Halperin discloses a medical assistance device of claim 16, but does not disclose comprising: the degree of electromechanical dissociation is determined based on a time delay between the ECG signal and the intrinsic myocardial wall movement.
H However, Paradis does teach a CPR device wherein the degree of electromechanical dissociation is determined based on a time delay between the ECG signal and the intrinsic myocardial wall movement (Paragraph [0099] teaches comparing electrical activity to actual myocardial motion and checking for a dissociation which is indicative of PEA or electromechanical dissociation).
ThereTherefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the medical assistance device disclosed by Owen as modified by Halperin with the teaching of determining electromechanical dissociation taught by Paradis in order to improve hemodynamics and long-term survival by adjusting compression therapies according to the degree of electromechanical dissociation (Paradis; Paragraph [0062]).
Ther In regard to Claim 19, Owen as modified by Halperin discloses a medical assistance device of claim 16, comprising: wherein the degree of electromechanical dissociation is determined based on a magnitude of the intrinsic myocardial wall movement (Paragraph [0056] teaches the different degrees of electromechanical dissociation (i.e. PEA); Paragraph [0062] teaches residual cardiac mechanical activity, “residual activity” being interpreted as a  and a time delay between the ECG signal and the intrinsic myocardial wall movement (Paragraph [0099] teaches comparing electrical activity to actual myocardial motion and checking for a dissociation which is indicative of PEA or electromechanical dissociation).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the medical assistance device disclosed by Owen as modified by Halperin with the teaching of determining electromechanical dissociation taught by Paradis in order to improve hemodynamics and long-term survival by adjusting compression therapies according to the degree of electromechanical dissociation (Paradis; Paragraph [0062]).
In regard to Claim 26, Owen as modified by Halperin discloses a medical assistance device of claim 25, but does not disclose further comprising a respiratory device configured to provide ventilations, wherein the indication further comprises synchronizing the ventilation to cardiac cycles.
However, Paradis teaches a CPR device comprising a respiratory device (Fig. 1, mask 28) configured to provide ventilations, wherein the indication further comprises synchronizing the ventilation to cardiac cycles (Paragraph [0083] discloses a ventilator in communication with a mask to synchronize ventilations and providing an indicator to ensure proper ventilations).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the medical assistance device disclosed Owen as modified by Halperin with the respiratory device taught by Paradis in order coordinate ventilations with cardiac activity (Paragraph [0089]) which improves patient stabilization (Paragraph [0063] discloses coordinating therapies augments cardiac function which stabilizes the patient faster to allow more time for additional therapies).
In regard to Claim 28, Owen as modified by Halperin discloses a medical assistance device of claim 25, but does not disclose wherein the chest compressions are delivered by a mechanical chest compression device and wherein a controller of the mechanical chest compression device is configured to stop chest compressions or synchronize chest compression to cardiac systole upon receiving the indication of the CPR treatment.
However, Paradis does teach a CPR device wherein the chest compressions are delivered by a mechanical chest compression device (Fig. 1, element 16) and wherein a controller of the mechanical chest compression device is configured to stop chest compressions or synchronize chest compression to cardiac systole upon receiving the indication of the CPR treatment (Paragraph [0085] discloses a controller synchronizing compressions based on detecting myocardial function).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the medical assistance device disclosed by Owen as modified by Halperin with the mechanical chest compression device and controller taught by Paradis in order to use feedback loops to determine which therapy patterns are most effective (Paradis; Paragraphs [0013] and [0085]).
In regard to Claim 29, Owen as modified by Halperin discloses a medical assistance device of claim 25, but does not disclose further comprising an intrathoracic pressure regulation device configured to enhance negative intrathoracic pressure to promote blood flow into the patient's heart.
However, Paradis does teach a CPR device further comprising an intrathoracic pressure regulation device configured to enhance negative intrathoracic pressure to promote blood flow into the patient's heart (Paradis; Paragraph [0064] discloses an automatic (i.e. with a controller) compression system with a suction device used to provide chest compression in order actively lift the chest which would enhance negative intrathoracic pressure). 
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to combine the medical assistance device disclose by Owen as modified by Halperin with the automated compression system taught by Paradis in order improve outcome of patients suffering from shock or cardiac arrest (Paradis; Paragraph [0011] discloses automatically synchronizing decompression (provided by the suction) with sensor data improve this outcome. Manual chest compressions cannot provide this degree of active decompression without a suction tool).
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 11/16/2020, with respect to the rejection(s) of claims 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly applied art Halperin.
In order to further prosecution, examiner recommends further amendments directed toward developing upon the limitation in claim 1 which recites “processing the input from the at least one motion sensor and the ECG signal to determine whether the intrinsic myocardial wall movement is indicative of a perfusion”. Specifically, amendments which make it clear that a correlation between ECG signals and heart mechanics are being used to determine the presence of a perfusion. Paragraph [0024] of applicant’s originally filed specification discloses specifically “electromechanics” and “myocardial contractility generated by ionic flow throughout the myocardium without an identifiable external cause”.  Paragraph [0024] continues to state “PEA [pulseless electrical activity] can be detected by analyzing ECG signals in association with intrinsic cardiac mechanical movements. Additionally or alternatively, Paragraph [0009] discusses determining the degree of electromechanical dissociation based on a time delay between signals. In the opinion of the examiner, these are the aspects of the disclosure that, when specifically claimed, may assist in furthering prosecution. To that end, pertinent prior art to applicant’s disclosure of electromechanics is supplied below. Note, any recommendations to potential amendments to the claims are not indicative that a claim with recommended amendments will be in condition for allowance as all amendments would require further search and consideration after a formal response is filed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Airaksinen (US PG Pub 20150133806) discloses a method and apparatus for determining cardiac malfunctions by comparing ECG and BCG.
Marcovecchio (US PG Pub 20060009809) discloses processing pulse signals in conjunction with accelerometer signals.
de Melis (US PG Pub 20130085404) discloses evaluating cardiac dyssynchrony based on chest wall motion and ECG.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STANDARD whose telephone number is (571)270-1501.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STANDARD/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785